IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Towamencin Township,                   :
                         Petitioner    :
                                       :
               v.                      :        No. 789 C.D. 2020
                                       :
Pennsylvania Labor Relations Board,    :
                        Respondent     :


PER CURIAM                            ORDER

               NOW, November 29, 2022, upon consideration of Respondent’s

application for reargument, and Petitioner’s answer in response thereto, the

application is denied.